                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

 UNITED STATES OF AMERICA,                            )
                                                      )
                         Plaintiff,                   )
                                                      )
 v.                                                   )             No. 3:21-CR-29-KAC-DCP-1
                                                      )
 DESHAWN WHITED,                                      )
                                                      )
                         Defendant.                   )

                                  MEMORANDUM AND ORDER

         All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

 § 636(b) for disposition or report and recommendation regarding disposition by the District Court

 as may be appropriate. This case came before the Court on September 14, 2021, for a video motion

 hearing on Defendant Whited’s Second Motion to Continue Trial [Doc. 30], filed on August 25,

 2021. Defendant Whited asks the Court to continue the September 14, 2021 trial date in this case

 to give defense counsel an opportunity to make a full resolution of this issue before trial and

 because of the need for additional time. Assistant United States Attorney Alan Kirk appeared by

 video on behalf of the government. Attorney Stephen Ferrell filed the instant motion and was

 present for Defendant; however, Attorney Mark Brown was substituted as counsel for Defendant

 earlier in the hearing and also appeared for Defendant. Defendant was present by video.

         The motion states that additional time is needed for Defendant’s counsel to have an

 opportunity to make a full resolution of the case before trial and that it will serve the ends of justice

 in that the need for additional time to resolve crucial issues outweigh the best interest of the public

 and Defendant in a speedy trial. Defendant Whited was counseled on the instant motion and is not

 opposed to the requested continuance. At the hearing, it was also argued that additional time will




Case 3:21-cr-00029-KAC-DCP Document 34 Filed 09/16/21 Page 1 of 3 PageID #: 83
 be needed for Defendant’s new attorney to speak with Defendant, to consider any additional

 motions to be filed under leave of the Court, and to generally prepare the case for trial. AUSA

 Kirk stated that the Government has no objection to the continuance. The parties agreed on a new

 trial date of February 15, 2022.

        The Court finds Defendant’s motion to continue the trial is unopposed by the Government

 and well-taken. The Court also finds that the ends of justice served by granting a continuance

 outweigh the interest of Defendant and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 The Court finds that the parties need additional time to resolve the case before trial or alternatively

 to prepare the case for trial. As well, Defendant’s new attorney needs additional time to speak

 with Defendant and to prepare the case. The Government does not oppose the continuance.

        The second motion to continue the trial [Doc. 30] is GRANTED. The trial of this case is

 reset to February 15, 2022. The Court finds that all the time between the filing of the motion on

 August 25, 2021, and the new trial date of February 15, 2022, is fully excludable time under the

 Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B).

 The Court also set a new schedule in this case, which is stated in detail below.

        Accordingly, it is ORDERED as follows:

           (1) Defendant Whited’s Second Motion to Continue Trial [Doc. 30] is
               GRANTED;

           (2) The trial of this matter is reset to commence on
               February 15, 2022, at 9:00 a.m., before the Honorable Katherine
               A. Crytzer, United States District Judge;

           (3) All time between the filing of the motion on August 25, 2021, and
               the new trial date of February 15, 2022, is fully excludable time
               under the Speedy Trial Act for the reasons set forth herein;

           (4) The new deadline for filing a plea agreement in the record and
               providing reciprocal discovery is January 14, 2022;




Case 3:21-cr-00029-KAC-DCP Document 34 Filed 09/16/21 Page 2 of 3 PageID #: 84
         (5) The deadline for filing motions in limine is January 31, 2022;

         (6) The parties are to appear before the undersigned for a final pretrial
             conference on February 1, 2022, at 2:00 p.m.; and

         (7) Requests for special jury instructions with appropriate citations to
             authority pursuant to Local Rule 7.4. shall be filed on or before
             January 4, 2022.

                     IT IS SO ORDERED.
                                                   ENTER:


                                                   ________________________________
                                                   Debra C. Poplin
                                                   United States Magistrate Judge




Case 3:21-cr-00029-KAC-DCP Document 34 Filed 09/16/21 Page 3 of 3 PageID #: 85
